White, J.
The appellant, Lucy Chiles, and one William Doss were jointly indicted for the murder of one Albert Chiles, who was the husband of this appellant. A trial of" both parties jointly was first had, which resulted in a verdict of murder in the first degree, and the penalty assessed at death by hanging. Upon a motion by defendants, this verdict was set aside and a new trial granted.
At the July term, 1876, the case having again come on for trial, the defendants asked and obtained leave to sever, and the prosecuting attorney elected to place this appellant, Lucy Chiles, first upon trial. This second trial resulted in the conviction of the defendant of murder of the second degree, with her punishment affixed at imprisonment in the state penitentiary for a period of sixty years. From this verdict and judgment she has appealed to this court.
We have examined the record with that care which the seriousness of the crime charged, the relationship between the defendant and the murdered party, the sex of the accused, and the heavy penalty denounced, have seemed, when considered together, to demand at our hands; and we have found no error in the proceedings. The facts stated show no extenuation or excuse for a faithless wife, who, with her guilty paramour, planned and accomplished the assassination of her own husband.
The law is no respecter of persons or sex, when the *39deliberate wantonness of crime shows, as in this case, that it was perpetrated in the maturity of purpose, originating in a mind fatally bent upon mischief.
Some exceptions seem to have been taken to the charge of the court, though ave find no bills incorporated in the transcript. A careful examination of the charge has convinced us that the law applicable to the case was clearly, fully, and faithfully announced by the court. No additional instructions were asked by defendant.
The facts as presented to us fully justified the jury in the conclusion of guilty, found by the verdict; and, as to the punishment affixed, it cannot be said to be excessive when the limits prescribed by law were not exceeded in its assessment.
The judgment of the lower court is in all things affirmed.

Affirmed.